Citation Nr: 9904778	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty from May 1972 until May 1994. 

The veteran is seeking a higher disability rating for asthma.  
The Board notes that his respiratory disability has been 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The 
portion of the VA schedule for rating disabilities that 
addresses respiratory disorders has been amended, effective 
on October 7, 1996.  61 Fed. Reg. 46720 (1996).  These 
regulations were not considered by the RO, as it last 
reviewed this disability before the noted changes.  Further, 
the veteran has not been apprised of these changes.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should evaluate the 
appellant's claim of entitlement to an 
increased rating for asthma with 
consideration of the most recent changes 
in the laws and regulations that pertain 
to respiratory disabilities.  See 
38 C.F.R. Part 4, Diagnostic Code 6602 
(effective October 7, 1996).  Any 
additional development necessary to 
consider the veteran's disability under 
the revised rating criteria should be 
undertaken before the RO considers the 
disability under the new rating criteria.  

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the new rating criteria, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


